Title: Abigail and John Adams to Isaac Smith Jr., 4 January 1770
From: Adams, Abigail,Adams, John
To: Smith, Isaac Jr.


     
      Dear Cousin
      Boston Janry. 4 1770
     
     I Congratulate you upon the fine weather we have had since your absence; if it has been as favourable to you, as it has been here, you will long Ere this reaches you be safely arrived in Carolina. When you left us, you did not tell me, nor did I know till a few days agone, that you designd a visit to our (cruel) Mother Country, shall I say. I highly approve your design. Now is the best Season of Life for you to travel; Ere you have formed connections which would bind you to your own little Spot.
     
     Your Parents and Friends have placed great confidence in you; at so Early an age to commit you to yourself, with no Guardian but your own Honour, and no Monitor but your own Conscience. And with pleasure I say it. Still suffer them, in spite of every temptation to the Contrary, to maintain the same power over you, which they have had from your Early infancy. Still keep them faithful to you; and you will not need any other.
     The Stage you are entering upon is large and Capacious. You will have temptation of various kinds to encounter, but you will we hope, we expect it from you, be superiour to them all. Vice and imprudence are no necessary attendants upon Youth, tho too frequently its inseperable Companions. If your Gay acquaintance assault you with ridicule for persisting in any Laudable practice, dispise their contempt, and be only fearful of encurring your own. If you would be secure from the arrows of Calumny, be careful never to part with the Shield of Innocence. Tis Expected from you who have a prudence far surpassing your years, that you will make improvements Eaquel to your prudence. From you I expect not the mere common place observation and remarks, but those that will not only please but instruct. What ever occurs curious or remarkable in the Course of your travels remit to your Friends. Here might I be permitted to give my advice, it would be to keep a dayly journal. You will find it
      both useful and pleasent. Permit me also to call to your remembrance those lines of Shakespears, that Excellent advice of Polonius to his Son Laertes
     
      “Give thy thoughts no tongue,
      Nor any unproportioned thought his act
      Be thou familiar; but by no means vulgar.
      The Friends thou hast and their addoption try’d
      Grapple them to thy Soul with hooks of Steel
      But do not dull thy palm with entertainment
      Of Each new hatch’d, unfledg’d comrade
      Beware of entrance to a quarrel, but being in
      Bear’t that the opposed may beware of thee
      Give every Man thine Ear but few thy voice
      Take Each man’s censure; but reserve thy judgment
      Costly thy habit as thy purse can buy,
      But not Express’d in fancy; rich not Gaudy
      For the apparell oft proclaims the man
      Neither a borrower nor a lender be
      For loan oft looses oft itself and Friend
      
      And borrowing dulls the Edge of husbandry
      This above all, to thine own self be true
      And it must follow as the Night the Day
      Thou canst not then be fake to any man.”
     
     I have written a great deal. Receive it in the Spirit of real Friendship. Thus it is designed by Your affectionate Cousin and Friend,
     
      Abigail Adams
     
     
      PS Your Friends here are in as good health as when you left us and desire to be remember’d to you. Mr. and Mrs. Cranch send their Love, regard also from me to all my kindred in Carolina. Forget not a token of remembrance when you have opportunity to yours,
     
     A.A.
     
     My good Friend
     I have been reading the foregoing Instructions and Exhortations of Dame Adams, and have no Doubt at all of their Orthodoxy, the only Question with me is, what occasion, a Gentleman of your Character, has for them.—Am very glad to hear You intend a Voyage to Fog land.—There you will find every Object that can inform or delight.—Pray if among all your Pleasures, Studies, Business &c. you can find a few vacant Moments to write, let me hear from you. Write a great deal about Politicks, for by the News we hear to day We shall have need. Our General Court by special order from his Majesty, as Punishment of their Behaviour last summer And that of our Merchants is prorogued to the 11th. March.
     
      I am yr friend,
      John Adams
     
    